The appeal in this case was made returnable to the Supreme Court on July *Page 474 
31, 1928. On the same date we entered an order extending the return day to October 1, 1928. No further extension was applied for by appellant or granted. The transcript was not filed in this court until October 2, 1928, or the day after the extended return day, October 1, 1928.
Appellee has made a motion to dismiss the appeal on the ground that the transcript was filed too late.
It is well settled that when an extension of time has been applied for and granted, the transcript must be filed before the expiration of the return day, as extended, unless an additional extension should be seasonably applied for and obtained, and that the filing will not be in time if done within three days after the extended or re-extended return day, since, following such extensions, there are no days of grace as there are after the first return day. It is the duty of the appellant to file the transcript in the Supreme Court. C.P. arts. 883, 884; William D. Seymour  Co. v. Castell, 160 La. 371, 107 So. 143; Cann v. Ruston State Bank, 155 La. 283, 99 So. 221; In re Gem Co.,161 La. 18, 108 So. 110.
The motion to dismiss must prevail.
Appeal dismissed.